Citation Nr: 9919290	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  94-10 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for vertigo secondary to 
the service connected residuals of a shell fragment wound to 
the right cheek and/or retained foreign body of the right 
temple area.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
September 1945.  

This matter came before the Board of Veterans Appeals (Board) 
from a March 1996 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia that denied the veteran entitlement to service 
connection for vertigo secondary to the service connected 
residuals of a shell fragment wound to the right cheek with 
retained foreign body of the right temporal area.  A notice 
of disagreement was received in April 1996.  A statement of 
the case was issued in May 1996.  A substantive appeal was 
received from the veteran in May 1996.  A hearing was held at 
the RO in July 1996.  In May 1997, the Board remanded this 
matter to the RO for further development. 

The Board has previously pointed out that the issue in 
appellate status had previously been characterized as 
entitlement to service connection for vertigo secondary to 
the service connected residuals of a shell fragment wound to 
the right cheek with retained foreign body of the right 
temporal area, but that the RO "split" the service-
connected residuals of a shell fragment wound to the right 
cheek with retained foreign body of the right temporal area 
claimed disability into two service-connected disabilities, 
namely, the residuals of a shell fragment wound to the right 
cheek and a retained foreign body of the right temple area 
with headaches.  Essentially, this (December 1996) rating 
action does not change the nature of the claim currently in 
appellate status, just the way the claim is phrased, as noted 
on the title page.

Finally, it is noted that in a December 1998 decision, the 
Board found that the veteran's claim for entitlement to 
service connection for vertigo secondary to the service 
connected residuals of a shell fragment wound to the right 
cheek and/or retained foreign body of the right temple area 
was well grounded and remanded the matter to the RO for 
further adjudication.  


FINDING OF FACT

The veteran does not suffer from vertigo that is proximately 
due to or the result of, or that has been aggravated by, his 
service-connected residuals of a shell fragment wound to the 
right cheek and/or retained foreign body of the right temple 
area.


CONCLUSION OF LAW

Entitlement to service connection for vertigo secondary to 
the service connected residuals of a shell fragment wound to 
the right cheek and/or retained foreign body of the right 
temple area is not warranted.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 1991); 38 C.F.R. § 3.310 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable law provides that service connection will be 
granted if it is shown a particular disease or injury 
resulting in disability was incurred or aggravated during 
active duty.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  A "determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet.App. 309, 314 (1993).

Further, secondary service connection will be granted when a 
disability is proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. 3.310 (1998).  
Secondary service connection may be established for a 
disorder which is aggravated by a service-connected 
disability.  Allen v. Brown, 8 Vet.App. 374 (1995).

As noted above, the Board has previously found that the 
veteran has submitted evidence that is sufficient to justify 
a belief that his claim for entitlement to service connection 
for vertigo secondary to the service connected residuals of a 
shell fragment wound to the right cheek and/or retained 
foreign body of the right temple area is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Caluza v. Brown, 7 
Vet.App. 498, 505 (1995); King v. Brown, 5 Vet.App. 19, 21 
(1993); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  With 
respect to this claim, all relevant evidence has been fully 
developed and, therefore, the VA's duty to assist the veteran 
has been satisfied.

The veteran contends that service connection is warranted for 
vertigo secondary to the service connected residuals of a 
shell fragment wound to the right cheek and/or retained 
foreign body of the right temple area.  The relevant evidence 
of record consists of both VA and private medical records, 
and the transcript of the veteran's July 1996 RO hearing.  

In a letter dated in September 1995, Manuel M. Angco, M.D. 
indicated that he had been treating the veteran for vertigo, 
among other things.  Dr. Angco stated that the veteran's 
vertigo "could be related to the shrapnel in his skull," 
and suggested that the VA hospital focus attention on that 
during the veteran's next visit.  In the report of a November 
1995 VA examination, the examiner stated that he did "not 
believe that the...vertigo was secondary to [the veteran's] 
shell fragment wound and the shell fragment wound does not 
penetrate the cranium.  It does not injure [nor] is it near 
the ear."  

Outpatient treatment records from Michael A. Passidomo, M.D. 
are of record, and indicate that the veteran was diagnosed 
with vertigo in June 1996.  During a July 1996 RO hearing, 
the veteran essentially testified that his vertigo is a 
residual of the shell fragment wound to the right cheek 
and/or a residual of the retained foreign body of the right 
temple area.

In October 1996, a VA organic hearing loss examination was 
accomplished.  The report of this examination documents the 
examiner's opinion that it was doubtful that the veteran's 
dizziness was related to the shrapnel wound.

Finally, pursuant to the May 1997 Board remand, another VA 
examination was accomplished in March 1998, the report of 
which is of record.  In it, the examiner notes that the 
veteran related that his vertigo had its onset in the 1990s, 
that it was intermittent (three to four times a month, 
sometimes lasting all day), and that he takes medication for 
it.  The veteran noted that in his opinion, vertigo was 
related to the shell fragment wound to the right cheek with 
retained foreign body of the right temporal area.  

However, the examiner, in diagnosing the veteran with a prior 
shell fragment wound to the right cheek and right temple 
region, opined that it was "quite unlikely that the foreign 
body injury to the temporal lobe or the right cheek 
precipitated [the veteran's] vertigo over the last eight to 
ten years.  The reason for this opinion is the delayed onset, 
and the location of the foreign body, as well as the shrapnel 
fragment wound."  She noted that temporal lobe injuries 
generally do not affect balance mechanisms.  Finally, the 
examiner pointed out that the veteran had a documented lacuna 
infarct to the brain stem on a 1993 magnetic resonance 
imaging (MRI) report and that this "would certainly be a 
primary consideration for the [veteran's] cerebellar 
disturbances."

The Board finds that the weight of the evidence in this case 
is against the veteran's claim for service connection for 
vertigo secondary to the service connected residuals of a 
shell fragment wound to the right cheek and/or retained 
foreign body of the right temple area.  Again, it has not 
been contended that vertigo was incurred in or aggravated by 
service, nor does the evidence of record suggest this to be 
the case.  The Board notes that the veteran's service medical 
records are negative for complaints or treatment of vertigo, 
and the September 1995 letter from Dr. Angco is the earliest 
evidence of record demonstrating that the veteran suffers 
from vertigo.

Regarding Dr. Angco's statement to the effect that the 
veteran's vertigo could be related to the shell fragment 
wound to the right cheek and/or retained foreign body of the 
right temple area, the Board finds that this statement is 
speculative at best and that as it is without further 
clinical explanation, is clearly outweighed by the opinions 
documented in the reports of the VA examinations conducted in 
November 1995, October 1996, and March 1998.  These latter 
conclusions, to the effect that the veteran's vertigo is not 
related to the service connected residuals of a shell 
fragment wound to the right cheek and/or retained foreign 
body of the right temple, were reached by these examiners 
after examining the veteran and, in the case of the November 
1995 and March 1998 examinations, reviewing the claims 
folder.  It is further pointed out that a detailed clinical 
explanation accompanied the opinion rendered in March 1998.  

Finally, the Board points out that any lay statements made by 
the veteran, including during the July 1996 RO hearing, to 
the effect that he currently suffers from the vertigo 
secondary to the service connected residuals of a shell 
fragment wound to the right cheek and/or retained foreign 
body of the right temple area, do not provide a sufficient 
basis to conclude that he does suffer from vertigo related to 
either or both of these service-connected disabilities.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992); see also 
LeShore v. Brown, 8 Vet.App. 406 (1995).

Again, the Board finds that the weight of the evidence in 
this case is against the veteran's claim for service 
connection for vertigo secondary to the service connected 
residuals of a shell fragment wound to the right cheek and/or 
retained foreign body of the right temple area.  In reaching 
this determination, the Board has given full consideration to 
38 U.S.C.A. § 5107 but concludes that the positive and 
negative evidence is not so evenly balanced as to give rise 
to any doubt.



ORDER

The appeal is denied.  




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

